STATE OF VERMONT 
                                  ENVIRONMENTAL COURT 
 
                                             } 
Appeal of Tepper, et al.                     }               Docket No. 225‐12‐04 Vtec 
                                             } 
                                             } 
 
                                      Decision and Order 


       Appellant‐Applicants  Don  and  Marcia  Tepper,  Rosalind  Tepper,  Dennis 

Waskiewicz, James and Alice Tepper, and Peter and Katherine Nowlan appeal from the 

decision  of  the  Town  of  Ludlow  (Town)  Development  Review  Board  (DRB)  denying 

their application for a five‐lot major subdivision with access from Tepper Drive, in the 

Lakes and Residential 40,000 zoning districts.  Appellant‐Applicants are represented by 

Thomas  A.  Zonay,  Esq.;  the  Town,  as  Appellee,  is  represented  by  J.  Christopher 

Callahan, Esq.  Fourteen Interested Persons appeared and are represented by Matthew 

T. Birmingham, Esq. 


       This appeal is on‐the‐record, since the Town has adopted and implemented the 

procedures  necessary  for  such  appeals,  pursuant  to  24  V.S.A.  §§  4471  and  4472.    All 

parties have  filed  briefs  on the  merits  of this  appeal  for the Court’s  consideration.    Of 

the issues presented in Appellant‐Applicants’ Statement of Questions, the parties have 

narrowed the contested issues to the following: 


       (a) Did the DRB comply with the Vermont Municipal Administrative Procedures 

Act (the MAPA), specifically 24 V.S.A. § 1206, with respect to the taking of evidence? 


       (b)  Did  the  Town  comply  with  the  MAPA’s  requirements  regarding  ex  parte 

communications, contained in 24 V.S.A. § 1207? 




                                                  1
         (c)  Were  the  DRB  members  properly  qualified  to  render  a  decision  on 

Appellants’ subdivision application, pursuant to 24 V.S.A. § 1208? 


         (d) Did the DRB comply with 24 V.S.A. § 1208 in rendering its decision?


         (e)  Does  Appellants’  subdivision  application  comply  with  §  6.2.6  of  the  Town’s 

Subdivision  Regulations  (Regulations),  requiring  a  fifty‐foot‐wide  right‐of‐way  to 

access two or more subdivided lots that do not have frontage on a public highway? 1 


                                                  Factual Background 


         In  an  on‐the‐record  appeal,  the  factual  findings  of  the  administrative  body  are 

given  great  weight,  although  they  are  not  conclusive.    This  Court  must  determine  if 

substantial evidence exists in the record as a whole from which the factual findings of 

the DRB might reasonably be inferred.  See In re Town of Sherburne, 154 Vt. 596, 604‐05 

(1990);  Appeal  of  Lussier  and  Noe,  Docket  No.  116‐5‐02  Vtec  (Vt.  Envtl.  Ct.,  Sept.  16, 

2002).    If  there  was  conflicting  evidence,  the  DRB  is  the  body  charged  with  weighing 

this evidence.  Appeal of Doyle, Docket No. 100‐5‐02 Vtec (Vt. Envtl. Ct., Jan. 21, 2003).  

This Court will not disturb factual findings rendered by an appropriate municipal panel 

if supported by substantial evidence in the record as a whole.  Id. 


         Upon  consideration  of  the  record  and  the  parties’  memoranda,  the  Court 

determines  that  the  following  facts,  found  by  the  DRB,  are  supported  by  substantial 

evidence in the record.2 



1  Appellee‐Applicants posed a sixth question in their Statement of Questions and Brief challenging the 
DRB’s  compliance  with  “due  process,”  which  was  assumed  to  be  a  general  reference  to  the  MAPA 
procedural requirements.  We have not listed this issue separately, since it was not separately briefed and 
because we have addressed all of Appellant‐Applicants’ specific procedural challenges in the text of this 
Decision. 
2    Since  this  appeal  is  on‐the‐record,  we  do  not  render  our  own  Findings  of  Fact,  independent  of  those 

determined by the DRB. 


                                                           2
       1.      Appellant‐Applicants  own  an  approximately  sixty‐nine‐acre  parcel  of 

land  in  both  the  Town  of  Ludlow  and  the  Town  of  Plymouth.    Appellant‐Applicants 

and members of their family have owned this parcel since 1847. 


       2.      In Ludlow, Appellant‐Applicants  filed an  application  on  March  15,  2004, 

to subdivide their 31.85‐acre parcel off Tepper Drive and northeasterly of Lake Rescue 

(the  Lake),  also  known  as  Round  Pond,  into  five  lots.    The  five  lots,  numbered  Lot  1 

through Lot 5, range in size from 5.78 to 6.84 acres.  Lots 1, 2, and part of Lot 3, are in 

the  Town’s  Lakes  District,  while  Lots  4,  5,  and  the  remainder  of  Lot  3,  are  in  the 

Residential  40,000  zoning  district.    It  is  undisputed  that  the  proposed  lots  meet  the 

zoning districts’ dimensional standards. 


       3.      According to the subdivision preliminary plats, the southwesterly corners 

of Lots 1 and 2 have frontage on Lake Rescue, while Lots 3, 4, and 5, are to be served by 

a fifty‐foot right‐of‐way extending from the existing Tepper Drive through Lots 1 and 2, 

and along  the northerly  border  of Lot 3.   A “hammerhead” turnaround  is  planned  on 

Lot 4, and a thirty‐foot right‐of‐way extends easterly from the turnaround to serve Lot 

5.  The northerly borders of Lots 2 through 5 run along a portion of the border between 

the Towns of Plymouth and Ludlow. 


       4.      Access  to  the  five‐lot  subdivision  will  be  from  Tepper  Drive,  a  private 

road,  approximately  three‐tenths  of  a  mile  long,  first  built  in  1905.    Tepper  Drive 

extends  northerly  from  Ellison  Lake  Road,  roughly  along  the  Lake’s  eastern  shore.  

Land between the Lake and Tepper Drive is occupied by five camp structures, owned 

by  unrelated  owners,  including  some  of  the  Interested  Persons.    The  septic  fields 

serving those camp houses are located on both the easterly and westerly sides of Tepper 

Drive.    Tepper  Drive  also  serves  five  other  homes,  including  one  dwelling  situated  to 

the west of the proposed subdivision. 



                                                 3
       5.     According to a September 26, 1984 deed from Macib to Tepper, recorded 

on  June  24,  1986,  at  Book  100,  Page  46,  Tepper  Drive  is  a  lawful  right‐of‐way  “for 

vehicular and pedestrian traffic only, over an existing road bed to land and premises of 

Grantee,”  as  depicted  on  a  Southern  Vermont  Surveys  Map,  dated  July  14,  1976,  and 

numbered Drawing No. 816‐76. 


       6.     The Southern Vermont Surveys Map found in the Town’s land records is 

noted as Drawing No. 916‐76, dated July 14, 1976, and revised May 9, 1977.  It depicts a 

twenty‐foot‐wide  right‐of‐way  from  Town  Highway  No.  5,  Ellison  Lake  Road,  to  the 

southerly boundary of the Teppers’ 31.85‐acre Ludlow property. 


       7.     A  second  survey  by  Nowlan  Engineering,  JOB  87‐834,  dated  October  7, 

1987, recorded on March 7, 1989, was also found in the land records, depicting Tepper 

Drive as a fifty‐foot‐wide right‐of‐way.  The Nowlan Engineering survey is certified as 

“based upon research of the Ludlow Land Records and surveys of record.  Method of 

survey was by total station, error closure = 1:304,000.”  There was no evidence provided 

to the DRB of any deed reference that was relied upon to establish that the right‐of‐way 

referenced in the 1984 survey drawing had been expanded from twenty feet to fifty feet. 


       8.     Testimony at the hearing established that the existing road bed of Tepper 

Drive is in fact between ten to twelve feet wide, and that if Tepper Drive were fifty feet 

wide, it would pass through four of the five camps on the westerly side of the road and 

over four septic fields and two septic tanks. 


       9.     In  addition  to  their  Ludlow  subdivision,  Appellant‐Applicants  also 

proposed  subdividing  their  remaining  land,  which  sits  southerly  of  Kingdom  Road  in 

the  Town  of  Plymouth.    That  subdivision  is  not  the  subject  of  this  application,  and 

Appellant‐Applicants  do  not  propose  an  access  drive  to  link  the  subdivision  in 

Plymouth with the subdivision at issue here in Ludlow. 


                                                4
         10.      The Ludlow subdivision application was reviewed as a major subdivision 

under Subdivision Regulations § 3.3.1.  No party challenges the DRB’s notice of public 

hearings on Appellants’ application. 


         11.      The  DRB  held  hearings  on  Appellant‐Applicants’  proposed  subdivision 

on May 17, July 13, August 9, and September 14, 2004.  DRB Chairman Phil Carter and 

members Julie Nicoll, Bret Harlow, Linda Petty, and Richard Harrison, were present for 

all the hearings, except for Bret Harlow, who was absent for the hearing on August 9th. 


         12.      A  site  visit  was  held  on  July  13,  2004,  prior  to  the  DRB  hearing  on  that 

same  date.    The  site  visit’s  occurrence  was  noted  in  the  record,  but  the  site  visit  itself 

was not recorded and no minutes were taken. 


         13.      Prior to the DRB’s first May 17, 2004 hearing, letters were submitted to the 

DRB by some of the proposed subdivision’s abutters, including some of the Interested 

Persons.  These letters became part of the DRB’s record.3 


         14.      Appellant‐Applicants and the Town submitted additional evidence at the 

July 13th and August 9th hearings.  During the July 13th hearing, the DRB requested that 

all  parties  submit  any  additional  evidence  “as  soon  as  possible.”    The  DRB  then 

reconvened the hearing on August 9th and completed the taking of new evidence.  The 

Town asserts that the DRB then reconvened the hearing on September 14, 2004 “so that 

the Board could verify the findings depicted on various surveys and maps.”  Appellant‐

Applicants  do  not  contest  this  summary  of  the  process  the  DRB  followed.    After  the 

3    By Affidavit  dated  February 3, 2006, and filed  with  the  Court on  February 7, 2006,  the  Town  Zoning 
Administrator  asserted  that  these  letters  were  submitted  with  the  record.    We  could  not  locate  these 
letters in the record and therefore requested by Entry Order dated January 25, 2006, that the Town see to 
their filing.  The Zoning Administrator’s cover letter of January 24, 2005, transmitting the record does not 
reference these letters.  The letters are now part of the official record on file with this Court.  We regard 
their  prior  omission  from  the  record  as  an  inadvertent  act,  rectified  prior  to  this  Decision.    Appellant‐
Applicants  request  that  the  Court  impose  a  sanction  upon  the  Town,  amounting  to  approval  of  their 
appeal.  We decline to do so. 


                                                           5
close of the September 14, 2004 final hearing, Appellant‐Applicants attempted to submit 

a Memorandum proposing Findings of Fact and issues to be decided by the DRB.  The 

DRB refused to accept this document.  Appellant‐Applicants thereafter timely appealed 

the DRB Decision to this Court. 


       15.     The  DRB  issued  its  Decision  denying  Appellant‐Applicants’  subdivision 

proposal on October 22, 2004, because the subdivided parcels, which lack frontage on a 

public  highway,  would  not  be  served  by  a  fifty‐foot‐wide  right‐of‐way  in  accordance 

with Regulations § 6.2.6. 


                                                Discussion 


       Appellant‐Applicants  allege  that  the  DRB  violated  a  number  of  the  procedural 

requirements of the MAPA, 24 V.S.A. §§ 1201–10 (2005).  When interpreting the MAPA, 

as with any statute, this Courtʹs task is to effectuate the express intent of the Legislature 

as evidenced by the “plain, ordinary meaning of the language” used.  Barnet Hydro Co. 

v. Pub. Serv. Bd., 174 Vt. 464, 466 (2002) (mem.) (quotations omitted).  We will not look 

beyond  the  plain  meaning  of  the  statutory  language  when  that  language  is  clear  and 

unambiguous.  Town of Bridgewater v. Depʹt of Taxes, 173 Vt. 509, 510 (2001) (mem.). 


       Appellant‐Applicants  first  argue  that  the  Town’s  DRB  did  not  comply  with  the 

requirements  of  24  V.S.A.  §  1206,  regarding  the  taking  of  evidence,  because  the  Town 

accepted  letters  from  ten  abutters,  which  were  not  received  in  connection  with  direct 

testimony.  We must first remember that in an on–the‐record appeal, the decision of an 

appropriate  municipal  panel  is  entitled  to  some  deference.    In  re:  Appeal  of  Vermont 

Egg Farms, Inc., Docket No. 155‐8‐98 Vtec, slip op. at 4 (Vt. Envtl. Ct., Dec. 28, 1999).  In 

that  light,  we  find  for  the  following  reasons  that  the  DRB  did  not  err  in  accepting  the 

letters.  The statements in the letters were not required to be made under oath because 

the letters were not testimony within the meaning of 24 V.S.A. § 1206(a).  Testimony is 


                                                   6
defined as “[e]vidence that a competent witness under oath or affirmation gives at trial 

or  in  an  affidavit  or  deposition.”    Black’s  Law  Dictionary  1485  (7th  ed.  1999).    The 

definition  of  “testimony”  in  the  context  of  §  1206  indicates  that  evidence  constitutes 

testimony if it is presented through an affidavit or deposition or  orally at the hearing.  

There  is  no  suggestion  that  the  letters  were  affidavits  or  depositions  and  therefore 

cannot act as testimony, and were not accepted as testimony by the DRB. 


         Section  1206(c)  allows  for  the  submission  of  written  evidence  to  expedite  the 

direct  testimony  of  a  witness,  “provided  the  witness  is  available  for  direct  testimony 

and cross‐examination at the hearing on this evidence.”  24 V.S.A. § 1206(c).  At no time 

during  the  DRB’s  proceedings  did  Appellant‐Applicants  object  to  the  submission  of 

these  letters,  nor  did  they  request  or  require  any  of  the  letter  writers  to  testify.    If  the 

abutters  had  been  called  to  testify,  then  the  provisions  of  24  V.S.A.  §  1206(a)  would 

require the abutters to testify under oath or affirmation.  As noted above, that provision 

is  not  applicable  here  because  the  letters  submitted  to  the  DRB  are  not  testimony  and 

may  properly  be  classified  as  pre‐hearing  filings  submitted  pursuant  to  24  V.S.A. 

§ 1206(c).   


         Moreover,  of  those  ten  abutters  all  but  one,  Ronald  Ferguson,  attended  at  least 

one  of  the  DRB’s  hearings  on  the  proposed  subdivision  and  were  available  to  testify.4  

Thus,  the  DRB  did  not  commit  reversible  error  in  accepting  the  letters  in  lieu  of  the 

abutters’  testimony  because  the  letters’  writers  need  only  be  “available  for  direct 

testimony and cross‐examination at the hearing,” 24 V.S.A. § 1206(c). 




         4  The record and Decision do not evidence that the DRB relied in any way on Ronald Ferguson’s 

letter  in  making  its  decision.    Thus,  Appellant‐Applicants  were  not  prejudiced  by  its  inclusion  in  the 
record.  Therefore, we will not invalidate the DRB’s decision on this basis.   



                                                          7
       Appellant‐Applicants  also  contend  that  these  letters  constitute  ex  parte 

communications, requiring compliance with 24 V.S.A. § 1207(c).  Appellant‐Applicants 

ignore  the  plain  language  of  §§  1207(a)  and  1207(b),  which  state  that  ex  parte 

communications  are  those  that  are  received  “while  the  proceeding  is  pending,”  24 

V.S.A. § 1207(a), (b).  In this instance, the letters were submitted to the DRB before the 

start  of  the  hearings  on  the  proposed  subdivision.    In  any  event,  these  letters  were 

disclosed  to  Appellant‐Applicants,  who  had  an  opportunity  to  subpoena  and  cross 

examine  the  letter  writers.    Therefore,  the  letters  do  not  constitute  ex  parte 

communications. 


       Appellant‐Applicants  also  argue  that  in  refusing  to  accept  their  memorandum 

containing  proposed findings of fact submitted after the close of the hearing, the DRB 

violated § 1204(b) of the MAPA, requiring that “at any hearing . . . opportunity shall be 

given  to  all  parties  to  respond  and  present  evidence  and  argument  on  all  issues 

involved.”    24  V.S.A.  §  1204(b).    We  see  no  need  to  reach  the  question  of  whether 

Appellant‐Applicants’  memorandum  qualifies  as  either  evidence  or  argument  under 

this  section  of  the  MAPA  because  Appellant‐Applicants’  argument  misconstrues  the 

statute’s  plain  language.    If  Appellant‐Applicants  had  submitted  their  memorandum 

before  the  close  of  the  hearing,  the  DRB  must  accept  that  document  under  §  1204(b).  

But  the  statute’s  language  dictates  that  argument  and  evidence  shall  be  presented  “at 

any  hearing.”    In  this  instance,  the  record  is  clear  that  the  DRB  provided  multiple 

opportunities  at  the  various  hearings  for  all  parties  to  submit  evidence  and  legal 

arguments.    The  DRB  announced  at  the  second  hearing  on  July  13th  that  further 

evidence  and  arguments  should  be  submitted  “as  soon  as  possible.”    Appellant‐

Applicants  submitted  the  memorandum  after  the  time  the  DRB  had  provided  for  the 

submission of evidence and written arguments.  Therefore, it was within the discretion 

of  the  DRB  to  exclude  this  memorandum.    The  DRB’s  refusal  to  accept  the 



                                                8
memorandum  offered  after  the  close  of  the  evidence  is  not  sufficient  grounds  to 

overturn the DRB Decision. 


       Appellant‐Applicants  also  allege  that  the  DRB’s  July  13,  2004  site  visit  was  a 

hearing  and  that  evidence  from  the  site  visit  should  have  been  taken  under  oath  and 

recorded.    Moreover,  they  contend  that  statements  made  at  the  site  visit  constituted 

impermissible  ex  parte  communications,  requiring  the  DRB  to  follow  the  disclosure 

requirements contained in 24 V.S.A. § 1207(c). 


       Appellant‐Applicants’ contention that  the site visit  was a  hearing is unavailing.  

Under  our  procedural  rules,  specifically  V.R.E.C.P.  2(e)(2),5  site  visits  have  been 

recognized  as  serving  an  important  function  in  rendering  a  zoning  or  subdivision 

decision.    However,  during  site  visits,  no  party  is  placed  under  oath  and  no  record  is 

maintained.  Thus, in order for this Court to rely upon comments or observations made 

during the site visit, those comments and observations must be repeated and referenced 

during the hearing.  See In re Quechee Lakes Corp., 154 Vt. 543, 552 (1990).  The witness 

is then testifying under oath and available for cross‐examination. 


       The record reveals that the DRB followed a similar process here concerning their 

site visit.  At the subsequent hearings on July 13, August 9, and September 14, 2004, all 

parties,  including  Appellant‐Applicants,  had  the  opportunity  to  reference  the 

observations and comments made during the site visit.  We have found no case law to 

support  the  argument  that  site  visits  must  be  regarded  as  official  hearings,  where  a 

record must be maintained and individuals attending must be placed under oath.  The 

most  valuable  component  of  a  site  visit  is  the  observations  that  put  into  context  the 

evidence presented and arguments made at the hearings.  Site visits are a necessary tool 

5  We recognize that the proceedings before the DRB were not governed by our Rules, but rather make 
this reference to emphasize the general importance of site visits when rendering decisions in zoning or 
subdivision proceedings. 



                                                   9
for any entity charged with reviewing zoning or subdivision applications.  To deny the 

DRB  the  use  of  this  necessary  tool,  unless  a  cumbersome  procedure  is  followed  of 

placing  attendees  under  oath  and  making  a  record,6  ignores  the  fact  that  the  evidence 

itself  is  derived  from  the  physical  environment  and  not  from  statements  made  by 

parties in attendance. 


        Unless the DRB relies on observations from the site visit and those observations 

are  testified  to  at  the  hearing,  evidence  of  the  site  visit  need  not  be  included  in  the 

record.    Quechee  Lakes,  154  Vt.  at  552.    Thus,  the  DRB  could  not  have  violated  the 

MAPA’s requirements that hearings be recorded, 24 V.S.A. § 1205(c), or that testimony 

be made under  oath,  24 V.S.A. §  1206(a), by  the manner in  which  it conducted its  site 

visit because the site visit was not a hearing.  Moreover, it does not appear that the DRB 

relied on any comments exclusively made at the site visit, as no evidence in the record 

refers to such comments.  If the DRB did rely on the site visit in making its findings of 

fact,  evidence  of  the  site  visit  must  be  included  in  the  record.    24  V.S.A.  §  1209(b); 

Quechee Lakes, 154 Vt. at 552.  Without reference to the site visit, we find support for 

the DRB’s findings of fact from the substantial testimony and other evidence admitted 

at the four hearings. 


        Appellant‐Applicants  also  allege  that  impermissible  ex  parte  communications 

occurred  at  the  site  visit  that  require  written  disclosure  under  24  V.S.A.  §  1207(c).  

However,  Appellant‐Applicants  fail  to  provide  any  evidence  that  any  substantive 

statements were made by the DRB or the parties at the site visit.  As stated earlier, in an 

on‐the‐record  appeal,  actions  of  an  appropriate  municipal  panel  are  entitled  to 


6  Because of the important role site visits serve of putting an applicant’s plans into context, it appears that 
if we adopted Appellant‐Applicants’ argument, recording the site visit would have to include both audio 
and video capabilities.  Imposing such an administrative burden upon DRBs that conduct on‐the‐record 
proceedings is  not  warranted,  particularly in  the absence  of  a  specific  mandate from  our  Legislature  or 
Supreme Court. 


                                                       10
deference,  Vermont  Egg  Farms,  Docket  No.  155‐8‐98  Vtec,  slip  op.  at  4,  and  in  the 

absence of evidence to the contrary, we will uphold the DRB action.  Because Appellant‐

Applicants failed to present any evidence of statements made at the site visit, nor any 

evidence  of  reliance  upon  these  alleged  (but  unreferenced)  statements,  the  DRB’s 

actions at the site visit were not improper.  The manner in which the DRB conducted its 

site visit cannot be a basis for overturning the DRB Decision in this appeal. 


       Appellant‐Applicants also argue that the DRB’s vote was defective because one 

member  of  the  DRB,  Bret  Harlow,  was  absent  from  the  August  9,  2004,  hearing  but 

participated in the DRB’s decision on the proposed subdivision application.  Appellant‐

Applicants argue that the provisions of 24 V.S.A. § 1208 were violated by Mr. Harlow’s 

conduct  and  that  this  violation  provides  an  independent  ground  for  overturning  the 

DRB Decision.  We disagree, as we find no evidence in the record to support Appellant‐

Applicants’ allegation that Mr. Harlow failed to honor the directives of § 1208.   


       Section 1208 requires DRB members to attend all hearings on an application as a 

prerequisite to participating in the decision.  If a member was absent from a hearing but 

still wishes to participate in the decision, then § 1208(b) requires the member to listen to 

the  recording  or  read  the  transcripts  of  any  testimony  they  missed  and  to  review  all 

evidence  submitted  prior  to  participating  in  the  DRB’s  deliberations.    24  V.S.A. 

§ 1208(b).    There  is  no  evidence  in  the  record  that  any  party  objected  to  Mr.  Harlow’s 

continued  participation  in  the  DRB  proceedings  after  his  absence  on  August  9th.  

Further,  neither  party  submitted  any  evidence  to  refute  a  finding  that  Mr.  Harlow 

complied with 24 V.S.A. § 1208(b).  Therefore, we must presume that an action taken by 

a municipal board like the DRB “in the scope of its official duties is in accordance with 

statutory requirements,” absent specific evidence to the contrary.  In re Bill, 168 Vt. 439, 

442  (1998).    On  this  issue  we  find  no  evidentiary  support  for  Appellant‐Applicants’ 

assertion that Mr. Harlow failed to comply with the mandates of § 1208(b). 


                                                 11
       Lastly,  we  must  determine  whether  the  DRB’s  Findings  of  Fact  and  Decision 

denying  the  proposed  five‐lot  subdivision  for  failure  to  comply  with  Subdivision 

Regulations  §  6.2.6  was  supported  by  substantial  evidence.    In  re  Town  of  Sherburne, 

154 Vt. at 604‐05.  Section 6.2.6 requires that any subdivided lots without frontage on a 

public highway have a right‐of‐way for access of no less than fifty feet in width.  None 

of  the  five  lots  proposed  to  be  created  by  this  subdivision  have  frontage  on  a  public 

highway. 


       Based  on  the  deeds  submitted,  the  DRB  found  that  Appellant‐Applicants  failed 

to meet their threshold burden of showing that they had a right‐of‐way for access of no 

less than fifty feet in width to their parcel.  Testimony at the hearing demonstrated that 

the existing road bed referenced in the original deed for their right‐of‐way was in fact 

between ten and twelve feet wide.  Evidence was also presented showing that if Tepper 

Drive,  the  proposed  subdivision’s  access  right‐of‐way,  was  in  fact  fifty  feet  in  width, 

then four of the five camp structures located on Tepper Drive encroach upon the right‐

of‐way.    Moreover,  the  DRB  received  no  evidence  in  the  form  of  a  deed  or  other 

instrument  conveying  a  fifty‐foot‐wide  right‐of‐way  to  Appellant‐Applicants;  rather, 

the  only  deed  presented  as  evidence  referencing  the  right‐of‐way  relied  on  a  survey 

depicting  Tepper  Drive’s  right‐of‐way  as  being  only  twenty  feet  wide.    The  survey 

produced  for  the  Nowlans  in  1987  depicted  a  fifty‐foot  right‐of‐way,  but  provides  no 

foundation  as  to  why  the  surveyor  concluded  that  the  right‐of‐way  width  had  been 

lawfully increased. 


       If there is conflicting evidence, the DRB is the body charged with weighing this 

evidence.  Appeal of Doyle, Docket No. 100‐5‐02 Vtec (Vt. Envtl. Ct., Jan. 21, 2003).  The 

Court  will  not  disturb  its  factual  findings  if  supported  by  substantial  evidence  in  the 

record  as  a  whole.    Appeal  of  Doyle,  Docket  No.  100‐5‐02  Vtec.    The  DRB  made 

adequate findings from substantial evidence in the record that a fifty‐foot‐wide right of 


                                                 12
way does not exist to serve the proposed subdivision.  Therefore, Appellant‐Applicants’ 

proposed subdivision fails to satisfy Subdivision Regulations § 6.2.6.  Since Appellant‐

Applicants have received no variance from Regulations § 6.2.6, and have not otherwise 

established, through a “quiet title” action in Superior Court, that their right‐of‐way is, in 

fact,  at  least  fifty  feet  wide,  the  record  here  provides  sufficient  support  for  the  DRB’s 

denial of their application. 


       Accordingly,  based  on  the  foregoing,  it  is  hereby  ORDERED  and  ADJUDGED 

that  the  decision  of  the  Town  of  Ludlow  Development  Review  Board  denying 

Appellant‐Applicants’  proposal  for  a  five‐lot  subdivision  off  Tepper  Drive  is 

AFFIRMED,  as  it  is  supported  by  substantial  evidence  in  the  record  as  a  whole  and 

there  is  insufficient  evidence  to  support  Appellant‐Applicants’  claim  in  this  on‐the‐

record  appeal  that  the  DRB  violated  the  cited  provisions  of  the  Vermont  Municipal 

Administrative Procedures Act in particular or Appellee‐Applicants’ due process rights 

in general. 


                

               Done at Berlin, Vermont, this 8th day of February, 2006. 

 
 
                                                                                              
                                                        Thomas S. Durkin, Environmental Judge 




                                                   13